SWING, J.
This is a question as to priority of liens. Schlenk’s judgment is prior in time and is a lien on the lands in controversy, but not having been levied on the lands of the debtor within one year from the time of the rendition of the judgment under the provisions of R. S. 5415 (Gen. Code 11708, 11709), it lost its priority to the judgment of Humphrey’s, which was rendered subsequent and which was levied on the lands in question. Earnfit v. Winans, 3 Ohio 135, 136; Corwin v. Benham, 2 Ohio St. 36; Bish v. Burns, 4 Circ. Dec. 598 (7 R. 285).
Giffen and Smith, JJ., concur.